Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 2, filed 04-22-2021, with respect to independents claims have been fully considered and are persuasive.  The final rejection on o2-22-2021 has been withdrawn. 
Applicant’s arguments, see page 2, filed 04-22-2012, with respect to the rejection(s) of claim(s) 1, 4,9-10, 15, 18, 23-24, 44, 47, 52-53 under Aoyama and Peng have been fully considered and are persuasive.  Therefore, the final rejection on 02-22-2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoyama, Suh and Lee..

Claim Objections
3.	Claims 15, 18, 23 and 24 are objected to because of the following informalities: Applicant is requested to change “A method for transmitting system information” in claim 15 for a terminal device to --- A method for receiving transmitting system information ---, since claim 1 is a method for transmitting system information from a network device to a terminal device.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Regarding claim 1, Aoyama discloses: (1) a base station 100-fig.5 with MBMS SIB creating session 106-fig.5 (system information) to be scheduled for transmission, see abstract; (2) Flexible resources, e.g. the central 10MHZ, see col. 7, lines 36-43 for transmitting sib. As a result, the base station is able to send the SIB using the flexible resource (corresponding to determining, by a network device, a resource for sending the system information; sending, by the network device, the system information on the resource for sending the system information)
Aoyama, however, fails to teach before sending the system information, sending first indication to a terminal device, and wherein the first indication is used to indicate a starting location of the resource where the network device sends the system information.
Suh discloses the BS (a network device) transmits indication information regarding the determined resource and period by using extra information of a physical control channel (S1920). The indication information includes one or more of information regarding the start position (a starting location) of the resource, see 0214 and 0218. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of providing indication information that includes one or more of information regarding the start position of the resource taught by Suh into the system of Aoyama.  The suggestion/motivation for doing so would have been to enable the UE to be aware of a 
Regarding claim 4, Aoyama discloses that it is possible as an operation to include the entire content of the MBMS SB in the MIB, see col. 7, lines 29-30. As a result, the first indication information taught by Suh could be used for indicating content information contained in the MIB.
Regarding claim 15, a rejection of claim 1 has been made of a method for transmitting system information from a network device to a terminal device, and it should be noted that the method for receiving system information from the terminal device by the transmitting network device can be performed in a similar manner
Regarding claim 18, this claim has similar limitations as those of claim 4.  Therefore, it is rejected under Aoyama-Suh for the same reasons as set forth in the rejection of claim 4.
Regarding claim 44, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Aoyama-Suh for the same reasons as set forth in the rejection of claim 1. In Aoyama the base station-fig.5 includes a transceiver and a processor (not shown) for performing the claimed steps.
Regarding claim 47, this claim has similar limitations as those of claim 4.  Therefore, it is rejected under Aoyama-Suh for the same reasons as set forth in the rejection of claim 4.



Regarding claim 9, Aoyama and Suh discloses all claimed limitations, except determining, by the network device, the resource for sending the system information according to preconfigured information.
Lee discloses an E-PDCCH that includes a set of predefined configuration units in a pre-configured resource region, see 0105.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of providing resource according to preconfigured information taught by Lee into the combined system of Aoyama-Suh.  The suggestion/motivation for doing so would have been to increase in service availability, flexible use of a frequency band that is suitable for UE power consumption and unnecessary interference.
Regarding claim 23, this claim has similar limitations as those of claim 9.  Therefore, it is rejected under Aoyama-Suh-Lee for the same reasons as set forth in the rejection of claim 9.
Regarding claim 52, this claim has similar limitations as those of claim 9.  Therefore, it is rejected under Aoyama-Suh-Lee for the same reasons as set forth in the rejection of claim 9.

                                  Allowable subject matter


                                 Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465